Citation Nr: 1827942	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to March 12, 2015 and in excess of 70 percent beginning March 12, 2015 for posttraumatic stress disorder (PTSD) with major depressive disorder. 

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine with intervertebral disc syndrome (IVDS).  


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk (Agent)


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to May 1969 and with the United States Navy from August 1974 to March 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In regard to the Veteran's PTSD with major depressive disorder, the August 2012 rating decision granted service connection for PTSD with major depressive disorder with a 50 percent rating effective November 15, 2011.  The RO increased the Veteran's rating to 70 percent effective March 12, 2015 in a January 2018 rating decision.  As the increased staged rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD with major depressive disorder is shown to have been manifested by symptoms causing occupational and social impairment with deficiencies in most areas, but is not shown to have been manifested by symptoms causing total social impairment (in addition to total occupational impairment).

2.  The Veteran's degenerative joint disease of the lumbar spine with IVDS has been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees and combined range of motion of the thoracolumbar spine not greater than 120 degrees, when considering pain and associated functional loss; with IVDS and with one incapacitating episode in a 12-month period lasting one week. 




CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 70 percent, but no higher, initial rating for the Veteran's service-connected PTSD with major depressive disorder are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.120, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine with IVDS are not met.   38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  This decision will address the issues before the Board in turn.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

PTSD with Major Depressive Disorder

The Veteran's service-connected PTSD with major depressive disorder has been assigned a 50 percent disability rating prior to March 12, 2015 and 70 percent thereafter pursuant to the criteria of Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Turning to the evidence of record, the Veteran underwent a VA examination in April 2012 where the examiner indicated the level of occupational and social impairment to be occupational and social impairment with reduced reliability and productivity.  The examiner diagnosed the Veteran with PTSD and depressive disorder and identified the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work like settings, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran stated his PTSD symptoms began after his return from combat duty in Vietnam.  The Veteran stated he withdraws from social and family life, he keeps everyone at arm's length, he strongly dislikes crowds, and he has difficulty attending family social events.  The Veteran has been married five times.  He stated his relationship with his wife is good but his wife complains about his emotional disconnect and the negative impact it has on their relationship.  The Veteran stated he occasionally lost jobs due to arguments with employers and that he got angry at his job and quit.  He stated his unemployment is primarily due to effects of his mental conditions because of difficult social relations with supervisors and coworkers and anger, irritability, and impatience.  

In the Veteran's October 2012 notice of disagreement, the Veteran's agent requested VA to resolve reasonable doubt in the Veteran's favor in applying the higher of two ratings, and cited to symptoms of suicidal ideation, chronic anxiety, depression, sleep impairment, difficulty adapting to stressful circumstances including a work like setting, and difficulty establishing and maintaining effective relationships.  In the August 2013 VA Form 9, Substantive Appeal, the Veteran's agent noted that the Veteran has 6 of the 8 applicable symptoms listed under the rating criteria for a 70 percent rating.  

The Veteran underwent an additional VA examination in March 2015 where the examiner reported the same level of occupational and social impairment stemming from the Veteran's psychiatric disorders as the 2012 VA examiner, which was occupational and social impairment with reduced reliability and productivity.  
The examiner diagnosed the Veteran with PTSD, major depressive disorder, and alcohol use disorder in partial remission.  For the diagnoses, the examiner identified the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including worklike settings, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The VA examiner reported that it is possible to differentiate the Veteran's symptoms for his diagnoses.  In addressing the symptoms applicable to PTSD, the examiner reported that the Veteran has distressing memories of combat and feels angry, sad, anxious, and scared.  In addition, the Veteran has increased arousal and reactivity and negative alterations in mood and cognition.  For the major depressive disorder, the examiner reported that the Veteran stated he feels depressed about three to five days per week and sometimes for a few weeks at a time.  In addition, the examiner reported that the Veteran feels tired, lonely, sad, and lethargic and has thoughts of suicidal ideation on which he does not act.  The Veteran stated that his wife tells him that he is always depressed.  

VA treatment records from March 2017, June 2017, and September 2017 illustrate the Veteran was fully oriented, his mood was unremarkable, he displayed good insight and judgment, and his recent and remote memory was intact.  

Accordingly, given the similarities of the VA examinations and the Veteran's consistent statements at the two examinations, the Board finds that Veteran's psychiatric symptomatology, considered as a whole, most nearly approximates a 70 percent rating, but no higher, for the entire period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In addition, the Board notes the agent's contention in the substantive appeal that the Veteran has a Global Assessment of Functioning (GAF) score of 50.  However, an interim final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  The DSM-5 criteria do not include a GAF score.  The applicability date of the rulemaking indicates that the revision is applicable where a case was certified to or pending before the Board on or after August 4, 2014.  See id. at 45,093.  The Veteran's case was originally certified to the Board after August 4, 2014, so DSM-5 is applicable.  Therefore, it is unnecessary to address the Veteran's GAF score of 50 from the April 2012 VA examination in greater detail.  Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Vet. App. Feb. 23, 2018) (finding that when assigning a psychiatric rating in cases where the DSM-5 applies, the Board should not use evidence of GAF scores, as the DSM-5 rejected use of those scores).  

In reaching the above conclusion, the Board finds that the severity of the symptoms and disability picture does not warrant a rating in excess of 70 percent.  The Veteran's symptoms do not more nearly approximate a rating of 100 percent, as they are not of such a severity, frequency or duration, to result in total occupational and social impairment.  Specifically, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives or himself, or other symptoms of similar frequency, duration, and severity.  Although the Veteran reported his unemployment is due to difficult social relations with supervisors and coworkers, anger, and irritability, the record does not indicate the Veteran is a persistent danger to others.  Further, the most recent mental status examinations from 2017 illustrates the Veteran is fully oriented.  In addition, there is no indication in the record that the Veteran has an intermittent inability to maintain minimal personal hygiene.  Therefore, the evidence of record does not support a higher 100 percent rating.

There are no other symptoms, either listed in the rating criteria or otherwise reflected in the record, throughout the appeal period of such frequency, duration, and severity that are reflective of total occupational and social impairment.  Therefore, a rating in excess of 70 percent is not warranted.

In sum, the Board finds that the evidence most nearly approximates an assignment of a 70 percent rating, but no higher, rating for the entire period.  

Lumbar Spine Disability

The Veteran's degenerative joint disease of the lumbar spine with IVDS is rated as 20 percent disabling throughout the appeal period under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  The Veteran's IVDS can be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.    

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.

Under the Formula for Rating IVDS, a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note (1) provides that for purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For the reasons that follow, the Board finds that a rating in excess of 20 percent under Diagnostic Code 5242 is not warranted for the entire period on appeal.          38 C.F.R. § 4.71a.

Turning to the evidence of record, the Veteran attended a VA examination in April 2012.  In range of motion testing, the Veteran had forward flexion to 60 degrees with pain at 60 degrees, extension to 10 degrees with pain at 10 degrees, left and right lateral flexion to 30 degrees with no pain, and left and right lateral rotation to 30 degrees with no pain.  The Veteran had no additional loss of range of motion upon repetitive use testing.  The examiner noted that the Veteran did not have functional loss.  The examiner reported that the functional impact of the Veteran's lumbar condition is that the Veteran experiences discomfort during periods when his condition is exacerbated.  At the examination, the Veteran stated he does not have flare-ups, and he made no other subjective reports other than stating the condition began in 1974.

The Veteran had X-rays of the lumbar and thoracic spine in April 2012 to evaluate his lumbar condition.  The lumbar X-ray shows degenerative disc disease and facet arthropathy at L4-L5, possibly associated with central canal stenosis.  The thoracic X-ray shows mild bone demineralization with minimal degenerative changes.  

An April 2015 VA examination reveals the Veteran had forward flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  For each plane, pain began at the endpoint of the Veteran's range of motion.  The Veteran had no additional loss of range of motion upon repetitive use testing.  The examiner noted the Veteran had functional loss of less movement than normal; weakened movement; excess fatigability; disturbance of locomotion; and interference with sitting, standing, and/or weight bearing.  The examiner reported that the functional impact of the Veteran's lumbar condition is that the Veteran could lift 25 pounds for 5 minutes, walk 1 block at one time, walk 2 hours during an 8-hour period, sit for 30 minutes at one time, sit reclined for 4 hours at one time, stand for 2 hours at one time, sit reclined for 8 hours during an 8-hour period, and stand for 2 hours during an 8-hour period.  At the examination, the Veteran reported he experiences back pain and sciatic pain and that he has pain pills but does not take them.  The Veteran reported flare-ups do not impact the function of his thoracolumbar spine.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40, 4.45, as the Veteran's agent noted in the October 2012 notice of disagreement and July 2013 substantive appeal.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his low back disability, notably his difficulty with walking and prolonged sitting and standing.   

When considering the reports of functional loss as shown by the April 2015 VA examination and the Veteran's reports of pain, the evidence shows the Veteran's thoracolumbar forward flexion was 60 degrees at both the April 2012 and April 2015 VA examinations.  The range of motion is right at the cutoff between a 10 percent and 20 percent rating.  Thus, even when considering the reported functional loss, the Veteran's disability picture does not more nearly approximate forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Thus, a rating in excess of 20 percent is not warranted for the entire period.  

The Board also notes the July 2013 substantive appeal where the agent contended that the April 2012 VA examination report illustrates "the Veteran has 0 degrees of motion due to pain after repetitive use."  However, the April 2012 VA examination report indicates the Veteran had no additional loss of the range of motion upon repetitive use testing, and does not reflect that he has 0 degrees of motion after repetitive use.

The Board has considered whether the Veteran is entitled to a higher rating under the rating criteria for IVDS.  The April 2012 VA examiner diagnosed IVDS, but the examiner noted the Veteran had not had any incapacitating episodes in the preceding 12 months.  The April 2015 VA examiner diagnosed IVDS, and the examiner noted that the Veteran had an incapacitating episode of less than 1 week in the preceding 12 months.  Under Diagnostic Code 5243, a compensable rating for IVDS requires the incapacitating episode to last at least one week.  Regardless, the Veteran is entitled to a higher rating under Diagnostic Code 5242 than he would be under Diagnostic Code 5243 for his lumbar spine disability. 

The Board has considered whether any separate ratings are warranted for any neurological impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  An August 2012 rating decision increased the Veteran's service-connected radiculopathy of the right lower extremity to 20 percent effective November 2011, and the Veteran did not appeal the decision on that claim.  Regarding radiculopathy of the left lower extremity, a recent January 2018 rating decision awarded service connection for the condition with an evaluation of 20 percent, effective April 12, 2015.  The appeal period for January 2018 rating decision is still pending.  At this time, a notice of disagreement has not been received; hence, the Board will not further address the left lower extremity radiculopathy in this decision.

There is also no indication of any bowel or bladder impairment.  A September 2017 VA treatment note illustrates the Veteran had a positive Tinnel's test on the right wrist, but March and June 2017 VA treatment notes indicate the Veteran had normal sensory, motor, and cranial nerves examinations.  Further, VA treatment notes following the September 2017 positive Tinnel's test have not mentioned any neurological impairment in the upper extremities.  Therefore, the Board finds a separate rating is not warranted. 

Finally, the Board notes that the VA examination reports indicate there is a postsurgical scar consistent with the Veteran's lumbar surgery.
Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that is deep and nonlinear and has an area or area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and has an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.

The competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the April 2012 and April 2015 VA examiners reported that the Veteran's scar was not painful, inflamed, or otherwise abnormal.  There is no competent and probative evidence to the contrary.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar on the lumbar spine.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette, 28 Vet. App. at 369-70.

In sum, the Board finds that a rating in excess of 20 percent for the Veteran's degenerative joint disease of the lumbar spine with IVDS is not warranted for the entire period on appeal.  Consequently, the benefit-of-the-doubt rule is not applicable.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.










(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 70 percent, but no higher, initial rating throughout the appeal period for PTSD with major depressive disorder, is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine with IVDS is denied.




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


